Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: specification recites polymerization conversion rate (hereinafter “conversion rate”) in units of “wt%” (e.g. see paragraphs 0010, 0025 etc.)  and in “%” (see paragraphs 0041, 0075, 0079 etc.).  Accordingly, it is unclear whether the conversion rate is “%” or “wt%”.  It is submitted that the conversion rate (hereinafter “conversion rate”) is recited in “%” unit (see 0190 of US 20100137524 A1 “The polyacrylate has conversion of 99.6%”). 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites conversion rate in wt% unit.  The specification recites conversion rate in units of “wt%” (e.g. see paragraphs 0010, 0025 etc.)  and “%” (see paragraphs 0041, 0075, 0079 etc.).  Accordingly, it is unclear whether the conversion rate is “%” or “wt%”.   For purpose of examination, the conversion rate is interrupted to be “%” unit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grittner et al. (US 20100137524 A1).

As to claim 1, Grittner discloses a process for thermal crosslinking of polymers, in particular of polyacrylates (0001).  Further, Grittner discloses a pressure-sensitive adhesive (PSA) comprising polyacrylate (acrylic copolymer) (0002, 0033, and 0058).  

The polyacrylate of Grittner is formed of a monomer composition containing (a) acrylic ester and/or methacrylic acid esters (alkyl (meth)acrylate based monomer), (b) olefinically unsaturated monomers with functional groups for reactivity with oxazoline groups (0081), wherein the olefinically unsaturated monomers include acrylic acid ((meth)acrylic monomer including a carboxy group), methacrylic acid ((meth)acrylic monomer including a cross-linkable functional group), diethylaminoethyl acrylate (meth)acrylic monomer including a cross-linkable functional group) etc. (0090-0091), and (c) optionally further acrylates and/or methacrylates and/or olefinically unsaturated monomers which are copolymerizable with component (a) (0082).   The recitation “monomers” as set forth in the disclosure of Grittner (e.g. see 0081) is interpreted as including more than one monomer. 

As to claim 1 limitation of monomer of Formula 1, Grittner discloses that the monomers of component (c) can advantageously be selected such that they contain functional groups which assist subsequent radiation-chemical crosslinking.  Examples of allyl acrylate (0094).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the monomers of component (c) including allyl acrylate, motivated by the desire to assist in subsequent radiation-chemical crosslinking of the polyacrylate and these monomers are functional equivalent of each other in terms of their use in the formation of polyacrylate of Grittner.  Moreover, a person having ordinary skill in the art would recognize that allyl acrylate of Grittner would intrinsically have claimed Formula 1 (wherein R1 and R2 are each hydrogen, X is a single bond, and Y is an allyl group) given that it is identical to the monomer disclosed by the claimed invention (see claim 4). 

As to claim 1 limitation of the conversion rate of 99 wt% of higher, it is submitted that the conversion rate of the polyacrylates of examples disclosed in Grittner are greater than 99 wt%,  e.g.  99.6% (0190) and 99.5% (0192).   It is submitted that these conversion rate of polyacrylates do not include e.g. a monomer of the Formula 1.  However, it is submitted that Grittner discloses use of monomer of Formula 1 (allyl acrylate) in the formation of polyacrylate (0094).  Accordingly, a person having ordinary skill in the art based on the disclosure in Grittner would have found it obvious to arrive at the conversion rate as claimed, motivated by the desire to practice the invention of Grittner.



As to claim 3, Grittner discloses that the polyacrylate has Mw of 20,000 to 2,000,000 g/mol, very preferably in the range of from 100,000 to 1,000,000 g/mol, and most preferably in the range of 150,000 to 500,000 g/mol (0099).  Given that the claimed range of Mw of 300,000 to 1,000,000 g/mol overlaps or lies within the range of Mw disclosed by Grittner, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 4, Grittner as set forth previously discloses allyl acrylate (0094). 

As to claim 5 limitation of 0.01 to 1 part by weight of the monomer of Formula 1 based on 100 parts by weight of the monomer mixture, this recitation is interpreted as 0.01 to 1 wt% of the monomer of Formula 1.  Grittner discloses that monomer component (c) is used in the range of 0% to 40% by weight based on the monomer mixture (0084).  Given that the claimed range of 0.01 to 1 part by weight overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists.  MPEP 2144.05 (I). Moreover, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the 


As to claim 8, Grittner discloses substance containing oxazoline groups as crosslinker (curing agent) that is included in the PSA (0112 and 0119). 

As to claim 9, the amount of curing agent of 0.01-10 parts by weight based on 100 parts by weight of the acrylic copolymer converts to 0.0099 wt% to 9.09 wt%, respectively. Wt% calculated as (0.01/(100+0.01)) * 100 = 0.0099% and (10/(100+10)) * 100 = 9.09%.  It is submitted that Grittner discloses that the crosslinker is added in the amount of 0.1 to 5 wt% based on the polymer (0119).  Given that the claimed range of 0.01-10 parts by weight overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists. MPEP 2144.05 (I).

As to claim 10, Grittner discloses an adhesive tape (protective film) comprising the PSA on a backing sheet (substrate film) (0161). 

As to claim 11, Grittner does not explicitly disclose the property of adhesion change rate of the protective film of 30% or less as claimed. However, the claimed protective film is rendered obvious by the PSA tape of Grittner as set forth previously.  Grittner further discloses that the tape can be used as a strippable adhesive tape, more particularly, a tape which can be detached again without residue by pulling substantially . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grittner et al. (US 20100137524 A1) as applied to claim 1 above, and further in view of Ha et al. (US 20150010753 A1).

As to claim 7 limitation of 84.98-99.88 parts by weight of (meth)Acrylate based monomer, Grittner discloses that 45% to 99% by weight of a monomer component (a) of acrylic ester and/or methacrylic ester (alkyl (meth)acrylate based monomer) (0080 and 0084).  Given that the claimed range of 84.98-99.88 parts by weight (read as 84.98 to 99.88 wt%) overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists. MPEP 2144.05 (I).

As to claim 7 limitation of 0.01-1 part by weight of the monomer of Formula 1, Grittner discloses that monomer component (c) is used in the range of 0% to 40% by weight based on the monomer mixture (0084).  Given that the claimed range of 0.01 to 1 part by weight overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists.  MPEP 2144.05 (I). Moreover, it is submitted that generally 

As to claims 6 and 7, Grittner is silent as to disclosing the (meth)acrylic monomer including carboxy group in an amount of 1 part by weight or less, and  0.01-1 part by weight, respectively,  Further, as to claim 7, Grittner is silent as to disclosing 0.1-15 parts by weight of (meth)acrylic monomer including a crosslinkable functional group.

Ha discloses adhesive composition for antistatic protective film including acrylic emulsion resin particles (acrylic copolymer) and external crosslinking agent (0001).  The acrylic emulsion resin particle of Ha includes a monomer including carboxyl group e.g. acrylic acid and methacrylic acid (0026-0027) and a monomer including a hydroxyl group e.g. hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate ((meth)acrylic monomer including a crosslinkable functional group) (0026-0027).  Ha further discloses that the content of the monomer including a carboxyl group and/or a hydroxyl group or combination thereof may be in the range of 0.1 to 20 wt% (0028).  Given that the claimed range of 1 part by weight or less and 0.01-1 part by weight of the (meth)acrylic monomer including a carboxy group overlaps or lies within the range disclosed by Ha, a prima facie case of obviousness exists.  Furthermore, given that the claimed range of 0.1 to 15 parts by weight of the (meth)acrylic monomer including a crosslinkable functional group overlaps or lies within the range disclosed by Ha, a prima facie case of 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the content of the (meth)acrylic monomer including a carboxy group and the (meth)acrylic monomer including a crosslinkable functional group in the range as claimed and as rendered obvious from Ha, motivated by the desire to form adhesive tape having suitable adhesion and cohesion such that the adhesive tape does not contaminate the surface of a base during peeling.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pastor et al. (US 4234662) discloses hot melt PSA prepared by free radical copolymerizing acrylic based comonomers with allyl acrylate or allyl methacrylate (abstract). Chen et al. (US 20060036027 A1) discloses a removable, plasticizer resistant PSA composition (abstract).  Lee et al. (US 20200392267 A1) discloses a photocurable acrylic resin. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 21, 2022